DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Drawings
The drawings are objected to because the Figures have improper shading that makes the drawings unclear and the typing harder to read.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2008/0097269 to Weinberg et al.
Regarding claim 1, the Weinberg publication teaches a system, comprising:
a sun gear 334; a planet gear set physically coupled to the sun gear; a ring gear 340 physically coupled to the planet gear set; and a planet carrier (the carrier is interpreted as the ring supporting planet gears 338 in Fig. 22) that unifies the planet gear set,
where the sun gear, the planet gear, the ring gear, and the planet carrier are
retained within a wearable item.  See Figs. 21a and 22.
Regarding claim 5, where the wearable item is a joint-based wearable item such that rotation of the sun gear and rotation of the planet carrier are derived from movement of a joint of a wearer of the wearable item.  The movement of the joint as broadly recited in the claim is interpreted as any movement of the gears in turn will move the knee and since this is a knee brace that is actuated the knee would move at the same time.  See abstract.
Regarding claim 6, where the wearable item is a knee brace.  See abstract and Fig. 21a.
Allowable Subject Matter
Claims 14-20 are allowed.
Claims 2-4 and 7-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate or render obvious a method of operating a wearable planetary gear configuration during a first phase; and operating the wearable planetary gear configuration during a second phase, where the first phase and the second phase are about consecutive, where the wearable planetary gear where during the first phase the ring gear is stationary, the planet carrier is the input, the planet gear set rotates, and the sun gear rotates in response to the rotation of the planet gear set, and where during the second phase the sun gear is stationary, the planet carrier is the input, the planet gear set rotates, and the ring gear rotates in response to the rotation of the planet gear set and the remaining steps and structure as a whole together in claim 14.
The prior art does not anticipate or render obvious a system having a sun gear; a planet gear set; a ring gear; a planet carrier; and a brake, where the ring gear is floating along an axis when the brake is not engaged, where, in response to the ring gear being stationary, the sun gear is configured to rotate, where the sun gear, the planet gear, the ring gear, the planet carrier, and the brake are retained within a footwear item, where the ring gear is configured to rotate in response to foot movement of a wearer of the footwear item when the brake is disengaged and the remaining structure of claim 18.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication No. 2010/0010409 to Bejarano teaches a knee brace that uses a planetary gear.
U.S. Publication No. 2013/0296746 to Herr et al. teaches a planetary gear system for a knee brace but lacks a teaching of a planet carrier.
U.S. Publication No. 2014/0123449 to Soderberg et al. teaches a lacing system but lacks how the system would be integrated or combined with a planetary gear system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN HOLMES/Primary Examiner, Art Unit 3659